                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

MULTIMEDIA CONTENT                            §
MANAGEMENT LLC,                               §       Civil Action No.: 6:18-cv-00207-ADA
     Plaintiff                                §
                                              §       JURY TRIAL DEMANDED
v.                                            §
                                              §       PATENT CASE
DISH NETWORK CORPORATION,                     §
      Defendant.                              §
                                              §

            JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT

          Pursuant to the agreement between the parties, Defendant DISH Network Corporation

(“Defendant”) and Plaintiff Multimedia Content Management LLC (“Plaintiff”) in the above-

consolidated action respectfully submit this Joint Claim Construction and Prehearing Statement

for the asserted claims of U.S. Patent Nos. 8,799,468 (“the ’468 Patent”) and 9,465,925

(“the ’925 Patent”) (collectively, the “Patents-in-Suit”).

     I.   AGREED CONSTRUCTIONS

          Defendant and Plaintiff (collectively, “Parties”) have not yet reached agreement on the

construction of any claim terms, phrases, or clauses. However, the Parties will continue to meet

and confer to identify potentially agreed constructions and reduce the number of terms at issue.

 II.      PROPOSED CONSTRUCTIONS FOR DISPUTED TERMS AND SUPPORTING EVIDENCE

          Exhibit A attached hereto provides Defendant’s proposed constructions for each disputed

term, phrase, and/or clause and identifies intrinsic evidence that Defendant intends to rely upon

to support its proposed constructions or to oppose Plaintiff’s proposed constructions. Exhibit A

further provides Plaintiff’s proposed constructions for each disputed term, phrase, and/or clause




                                                  1
and identifies intrinsic evidence that Plaintiff intends to rely upon to support its proposed

constructions or to oppose Defendant’s proposed constructions.

       Exhibit B attached hereto provides Defendant’s proposed constructions for the disputed

term, phrase, and/or clause for which Defendant intends to rely upon extrinsic evidence to

support its proposed constructions or to oppose Plaintiff’s proposed constructions. Plaintiff does

not intend to rely on any extrinsic evidence to support its proposed constructions or to oppose

Defendant’s proposed constructions.

       The Parties’ proposed constructions are subject to change as claim construction discovery

progresses and as the Parties brief the issues and/or continue to meet and confer.

III.   LENGTH AND NECESSITY OF CLAIM CONSTRUCTION HEARING

       The Court has set the claim construction hearing for April 26, 2019 at 9:00 a.m. in

Courtroom 5, on the Sixth Floor, 501 West Fifth Street, Austin, TX.

IV.    WITNESSES

       The Parties agree that no expert witnesses will be presented at the hearing. The Parties

reserve the right to offer expert declarations at the time of their respective claim construction

briefs in support of their own claim constructions and/or in response to any expert declaration

offered by the other party.

 V.    OTHER ISSUES

       [Plaintiff’s Position]: Plaintiff believes that extrinsic evidence is not necessary to

construe the terms of the Patents-in-Suit. Plaintiff believes that excluding extrinsic evidence is

consistent with the Court’s Scheduling Order and the Court’s view on claim construction. As a

result, Plaintiff has not exchanged extrinsic evidence with Defendant.




                                                 2
        [Defendant’s Response]: Plaintiff has provided no authority or prior case that a Court has

excluded extrinsic evidence from briefing. As the Federal Circuit has noted, “extrinsic evidence

can help educate the Court regarding the field of the invention and can help the court determine

what a person of ordinary skill in the art would understand claim terms to mean.” Phillips v.

AWH Corp., 415 F.3d 1303, 1319 (Fed. Cir. 2005). The Federal Circuit has further recognized

that where “the intrinsic evidence before us does not provide a complete understanding of the

term,” the “extrinsic evidence in this instance must be consulted.” Virginia Innovation Scis., Inc.

v. Samsung Elecs. Co., 614 F. App’x 503, 510-11 (Fed. Cir. 2015).             Here, as shown by

Defendants’ citations to the intrinsic and extrinsic record, the extrinsic evidence supports how a

person of ordinary skill in the art would interpret the plain and ordinary meaning of terms at the

time of the filing of the patents.

        Plaintiff requests the Court’s guidance in a prehearing conference regarding a motion to

exclude extrinsic evidence from claim construction briefing and to limit claim construction

briefing to intrinsic evidence and exclude references to extrinsic evidence from claim

construction briefing.




                                                3
Dated: March 1, 2019       Respectfully submitted,

                           /s/ Ali Dhanani
                           G. Hopkins Guy, III (pro hac vice)
                           BAKER BOTTS L.L.P.
                           1001 Page Mill Road,
                           Building One, Suite 200
                           Palo Alto, CA 94304
                           Tel.: (650) 739-7500
                           Fax: (650) 739-7699
                           hop.guy@bakerbotts.com

                           Ali Dhanani (pro hac vice)
                           Texas State Bar No. 24055400
                           BAKER BOTTS L.L.P.
                           910 Louisiana St.
                           Houston, TX 77002
                           Tel.: (713) 229-1108
                           Fax: (713) 229-2808
                           ali.dhanani@bakerbotts.com

                           Kurt Pankratz (pro hac vice)
                           Texas State Bar No. 24013291
                           BAKER BOTTS L.L.P.
                           2001 Ross Ave., Suite 900
                           Dallas, TX 75201
                           Tel.: (214) 953-6584
                           Fax: (214) 661-4584
                           kurt.pankratz@bakerbotts.com

                           John P. Palmer
                           State Bar No. 15430600
                           NAMAN, HOWELL, SMITH & LEE,
                           PLLC
                           400 Austin Ave., Suite 800
                           P.O. Box 1470
                           Waco, Texas 76703
                           Tel: (254) 755-4100
                           Fax: (254) 754-6331
                           palmer@namanhowell.com

                           Attorneys for Defendant DISH Network
                           Corporation




                       4
    /s/ Jeffrey G. Toler
    Jeffrey G. Toler
    Aakash S. Parkeh
    Benjamin R. Johnson (pro hac vice)
    TOLER LAW GROUP, PC
    8500 Bluffstone Cove
    Suite A201
    Austin, TX 78759
    (512) 327-5515
    jtoler@tlgiplaw.com
    aparekh@tlgiplaw.com
    bjohnson@tlgiplaw.com

    Attorneys for Plaintiff Multimedia Content
    Management LLC




5
                               CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document via electronic

mail on March 1, 2019.
                                               /s/ Ali Dhanani




                                               6
                                      Exhibit A to Joint Claim Construction and Prehearing Statement
                        Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
I.        ’468 Patent

 ’468
               Claim Term /                 Defendant’s Proposed Construction and                    Plaintiff’s Proposed Construction and Plaintiff’s
 Term
                  Phrase                        Defendant’s Intrinsic Evidence                                       Intrinsic Evidence
  No.
   1.       “to generate            “to create[ing] or bring[ing] into being computer              “generate computer processor-executable
            controller              executable instructions that determine whether to transmit     instructions, excluding merely a uniform resource
            instructions”           or not transmit a content request from a user to the service   locator (URL) or an internet protocol (IP) address”
                                    provider network”
            [Claim 1]
                                                                                                   Intrinsic Evidence:
            “generating …           Intrinsic Evidence:                                            ʼ468 Patent, Claim 1; Claim 23; Figures 1–7; 7:34–
            controller              ’468 Patent: Claim 1; Figures 1-7; 3:62-4:5; 4:54-64; 5:15-    8:18, 5:19–23, 11:22–43, 18:34–38
            instructions”           60; 7:35-52; 13:9-54
                                                                                                   Unified Patents, Inc. v. Multimedia Content
            [Claim 23]              Unified Patents, Inc. v. Multimedia Content Management         Management LLC, IPR2017-01934, Paper 9 (POPR) at
                                    LLC, IPR2017-01934, Paper 9 (POPR) at Pages 8-14               Pages 8–14 (PTAB Dec. 14, 2017)
                                    (PTAB Dec. 14, 2017)
                                                                                                   Unified Patents, Inc. v. Multimedia Content
                                    Unified Patents, Inc. v. Multimedia Content Management         Management LLC, IPR2017-01934, Exh. 2001
                                    LLC, IPR2017-01934, Paper 10 (Institution Decision) at         (Declaration of Joel R. Williams) at ¶¶ 58–69, 74–83
                                    Pages 5, 6, 10 (PTAB Mar. 5, 2018)                             (PTAB Dec. 14, 2017)

     2.     “a controller node”     “a single network device that controls the operation of the    “A network-based router or computer located within
                                    gateway units”                                                 the network and remote from the [gateway unit /
            [Claims 1 and 23]
                                                                                                   network element] and that controls the operation of one
                                                                                                   or more [gateway units / network elements]”
                                    Intrinsic Evidence:
                                    ’468 Patent: Claim 1; Claim 23; Figures 1-7; 3:41-48;
                                    4:54-63; 5:4-54; 6:7-62; 7:20-33; 8:34-51; 9:55-10:39          Intrinsic Evidence:
                                                                                                   ʼ468 Patent, Claim 1; Claim 23; Figures 1–7; 3:43–47
                                    Unified Patents, Inc. v. Multimedia Content Management
                                    LLC, IPR2017-01934, Paper 9 (POPR) at Pages 13-14


                                                                        A-1
                              Exhibit A to Joint Claim Construction and Prehearing Statement
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’468
          Claim Term /               Defendant’s Proposed Construction and                   Plaintiff’s Proposed Construction and Plaintiff’s
Term
             Phrase                      Defendant’s Intrinsic Evidence                                      Intrinsic Evidence
 No.
                             (PTAB Dec. 14, 2017)

                             Unified Patents, Inc. v. Multimedia Content Management
                             LLC, IPR2017-01934, Paper 10 (Institution Decision) at
                             Pages 5, 6, 10 (PTAB Mar. 5, 2018)

 3.    “a service provider   “a network between the controller node and the plurality of   “a network that is operated or controlled by a service
       network”              gateway units that is not the public Internet and only        provider to provide regulated access to content delivery
       [Claims 1 and 23]     includes those network elements operated or controlled by     services for subscribers, but not including subscriber
                             the service provider”                                         equipment or a subscriber network”


                             Intrinsic Evidence:                                           Intrinsic Evidence:
                             ’468 Patent: Claim 1; Claim 23; Figures 1-7; 1:24-2:2;        ʼ468 Patent, Claim 1; Claim 23; Figures 1–7; 1:35–38,
                             2:17-19; 3:34-61; 4:33-48; 4:54-5:23; 7:4-18; 7:54-8:10;      1:38–39, 3:55–58, 1:33–35
                             8:19-51; 13:9-14:10
                                                                                           Unified Patents, Inc. v. Multimedia Content
                             Unified Patents, Inc. v. Multimedia Content Management        Management LLC, IPR2017-01934, Paper 9 (POPR) at
                             LLC, IPR2017-01934, Paper 9 (POPR) at Pages 4-8               Pages 4–8 (PTAB Dec. 14, 2017)
                             (PTAB Dec. 14, 2017)
                                                                                           Unified Patents, Inc. v. Multimedia Content
                             Unified Patents, Inc. v. Multimedia Content Management        Management LLC, IPR2017-01934, Exh. 2001
                             LLC, IPR2017-01934, Paper 10 (Institution Decision) at        (Declaration of Joel R. Williams) at ¶¶ 47–57 (PTAB
                             Pages 7-13 (PTAB Mar. 5, 2018)                                Dec. 14, 2017)

                             Unified Patents, Inc. v. Multimedia Content Management
                             LLC, IPR2017-01934, Exh. 1003 (Declaration of Dr.
                             Hutchinson) at Pages 124 (PTAB Aug. 11, 2017)

                             Unified Patents, Inc. v. Multimedia Content Management


                                                                A-2
                              Exhibit A to Joint Claim Construction and Prehearing Statement
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’468
          Claim Term /                Defendant’s Proposed Construction and                   Plaintiff’s Proposed Construction and Plaintiff’s
Term
             Phrase                       Defendant’s Intrinsic Evidence                                      Intrinsic Evidence
 No.
                              LLC, IPR2017-01934, Exh. 2001 (Declaration of Joel R.
                              Williams) at ¶55, 86, 114, 115, 120‒126 (PTAB Dec. 14,
                              2017)

                              U.S. Patent No. 5,987,611 to Freund

                              U.S. Patent No. 6,516,416 to Gregg et al.

                              U.S. Patent App. Pub. No. 2002/0120577 by Hans et al.

                              U.S. Patent No. 8,122,128 File History, 10-26-09 NFOA at
                              2-16

                              U.S. Patent No. 8,122,128 File History, 1-26-10 Response
                              to NFOA at 2-3, 15, 32-36

 4.    “selectively           “transmitting all content requests to take place within the   “a gateway unit, under control of the remotely located
       transmit[ting, by      service provider network in response to the controller        controller node, executes previously received controller
       the plurality of       instructions’ decision to transmit the content requests”      instructions to determine whether to transmit a content
       gateway units,] the                                                                  request from a user or to take other action (e.g., deny
       content requests to                                                                  the content request, redirect the content request, or
       the service provider   Intrinsic Evidence:                                           notify authorities regarding the content request)”
       network in             ’468 Patent: Claim 1; Claim 23; Figures 1-7; 1:24-2:19;
       accordance with the    4:33-48; 4:54-5:23; 6:7-24; 7:53-8:15; 9:64-10:39; 12:59-
       controller             14:10                                                         Intrinsic Evidence:
       instructions”                                                                        ʼ468 Patent, Claim 1; Claim 23; Figures 1–7; 3:22–24;
                              Unified Patents, Inc. v. Multimedia Content Management        7:54–65; 8:48–51; 9:66–10:67; 12:59–13:8; 13:55–
       [Claims 1 and 23]
                              LLC, IPR2017-01934, Paper 9 (POPR) at Pages 4-8               14:10
                              (PTAB Dec. 14, 2017)




                                                                  A-3
                              Exhibit A to Joint Claim Construction and Prehearing Statement
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’468
          Claim Term /              Defendant’s Proposed Construction and                  Plaintiff’s Proposed Construction and Plaintiff’s
Term
             Phrase                     Defendant’s Intrinsic Evidence                                     Intrinsic Evidence
 No.
                            Unified Patents, Inc. v. Multimedia Content Management
                            LLC, IPR2017-01934, Paper 10 (Institution Decision) at
                            Pages 7-13 (PTAB Mar. 5, 2018)

                            Unified Patents, Inc. v. Multimedia Content Management
                            LLC, IPR2017-01934, Exh. 1003 (Declaration of Dr.
                            Hutchinson) at Pages 124 (PTAB Aug. 11, 2017)

                            Unified Patents, Inc. v. Multimedia Content Management
                            LLC, IPR2017-01934, Exh. 2001 (Declaration of Joel R.
                            Williams) at ¶55, 86, 114, 115, 120‒126 (PTAB Dec. 14,
                            2017)

                            U.S. Patent No. 5,987,611 to Freund

                            U.S. Patent No. 6,516,416 to Gregg et al.

                            U.S. Patent App. Pub. No. 2002/0120577 by Hans et al.

                            U.S. Patent No. 8,122,128 File History, 10-26-09 NFOA at
                            2-16

                            U.S. Patent No. 8,122,128 File History, 1-26-10 Response
                            to NFOA at 2-3, 15, 32-36

 5.    “gateway units”      “computer devices that are remote from the controller node   “a computer device that is located within a subscriber
                            and interface with the service provider network and a        premise, remote from the controller node, that is under
       [Claims 1 and 23]
                            subscriber terminal”                                         control of the controller node, and that is usable by a
                                                                                         subscriber to perform certain functionality only as
                                                                                         permitted by the controller node”


                                                               A-4
                              Exhibit A to Joint Claim Construction and Prehearing Statement
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’468
          Claim Term /                Defendant’s Proposed Construction and                  Plaintiff’s Proposed Construction and Plaintiff’s
Term
             Phrase                       Defendant’s Intrinsic Evidence                                     Intrinsic Evidence
 No.
                              Intrinsic Evidence:
                              ’468 Patent: Claim 1; Claim 23; Figures 1-7; 3:34-48;
                              4:33-48; 4:64-5:3; 5:15-42; 6:25-62; 7:19-52; 9:64-10:30;    Intrinsic Evidence:
                              13:9-54                                                      ʼ468 Patent, Claim 1; Claim 23; Figures 1–7; 1:52–2:2,
                                                                                           3:62–65, 4:6–48, 3:66–4:5

                                                                                           Unified Patents, Inc. v. Multimedia Content
                                                                                           Management LLC, IPR2017-01934, Paper 9 (POPR) at
                                                                                           Pages 11–12 (PTAB Dec. 14, 2017)

                                                                                           Unified Patents, Inc. v. Multimedia Content
                                                                                           Management LLC, IPR2017-01934, Exh. 2001
                                                                                           (Declaration of Joel R. Williams) at ¶¶ 70–73 (PTAB
                                                                                           Dec. 14, 2017)

 6.    “gateway nodes”        “computer devices that are remote from the controller node   “a computer device that is located within a subscriber
                              and interface with the service provider network and a        premise, remote from the controller node, that is under
       [Claim 27]
                              subscriber terminal”                                         control of the controller node, and that is usable by a
                                                                                           subscriber to perform certain functionality only as
                                                                                           permitted by the controller node”
                              Intrinsic Evidence:
                              ’468 Patent: Claim 1; Claim 23; Figures 1-7; 3:34-48;
                              4:33-48; 4:64-5:3; 5:15-42; 6:25-62; 7:19-52; 9:64-10:30;    Intrinsic Evidence:
                              13:9-54                                                      ʼ468 Patent, Claim 23; Claim 27; Figures 1–7; 3:62–65,
                                                                                           4:6–48, 3:66–4:5, 7:54–65

 7.    “if the gateway unit   Plain and ordinary meaning, no construction necessary        “within a reasonable time before or after the
       enters the inactive    with construction of overlapping terms as proposed above     gateway unit enters the inactive state”
       state”




                                                                A-5
                              Exhibit A to Joint Claim Construction and Prehearing Statement
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’468
          Claim Term /               Defendant’s Proposed Construction and                Plaintiff’s Proposed Construction and Plaintiff’s
Term
             Phrase                      Defendant’s Intrinsic Evidence                                   Intrinsic Evidence
 No.
       [Claim 29]                                                                       Intrinsic Evidence:
                                                                                        ʼ468 Patent, Claim 23; Claim 28; Claim 29; Figures 1–
                                                                                        7; 7:48–52, 10:7–30, 10: 59–63, 11:10–13


 8.    “registration         Plain and ordinary meaning, no construction necessary      “information that associates a gateway unit
       information”                                                                     with a controller node”
       [Claim 33]
                                                                                        Intrinsic Evidence:
                                                                                        ʼ468 Patent, Claim 23; Claim 33; Figures 1–7; 7:20–33,
                                                                                        8:16–18, 15:10–18

 9.    “uniquely”            Plain and ordinary meaning, no construction necessary      “possessing, within a network, a characteristic of a
                                                                                        device that is not shared by other devices within the
       [Claim 24]
                                                                                        network”


                                                                                        Intrinsic Evidence:
                                                                                        ʼ468 Patent, Claim 23; Claim 24; Figures 1–7; 13:39–
                                                                                        42

 10.   “further enable the   Plain and ordinary meaning, no construction necessary      “further enable the gateway units to receive additional
       gateway units to      with construction of overlapping terms as proposed above   executable software instructions from another device
       receive additional                                                               within the service provider network”
       software”
                                                                                        Intrinsic Evidence:
       [Claim 15]
                                                                                        ʼ468 Patent, Claim 1; Claim 15; Figures 1–7; 11:63–
                                                                                        12:5



                                                               A-6
                                        Exhibit A to Joint Claim Construction and Prehearing Statement
                          Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
 ’468
                 Claim Term /                 Defendant’s Proposed Construction and                    Plaintiff’s Proposed Construction and Plaintiff’s
 Term
                    Phrase                        Defendant’s Intrinsic Evidence                                       Intrinsic Evidence
  No.
   11.        “user-controlled        Plain and ordinary meaning, no construction necessary          “a mode of operation in which the [gateway unit /
              operational mode”                                                                      network element] receives computer-executable
                                                                                                     instructions originating from a user device”
              [Claim 30]
                                                                                                     Intrinsic Evidence:
                                                                                                     ʼ468 Patent, Claim 23; Claim 30; Figures 1–7; 12:39–
                                                                                                     53

      12.     “initial operating      Plain and ordinary meaning, no construction necessary          “one or more variables associated with an operating
              parameters”                                                                            mode first entered into by a gateway unit after
                                                                                                     registration”
              [Claim 33]
                                                                                                     Intrinsic Evidence:
                                                                                                     ʼ468 Patent, Claim 23; Claim 33; Figures 1–7; 7:23–33,
                                                                                                     6:25–36



II.         ’925 Patent

 ’925
                 Claim Term /                    Defendant’s Proposed Construction                             Plaintiff’s Proposed Construction
 Term
                    Phrase                         Defendant’s Intrinsic Evidence                                Plaintiff’s Intrinsic Evidence
  No.
   1.         “to generate            “to create[ing] or bring[ing] into being computer executable   “generate computer processor-executable
              controller              instructions that determine whether to transmit or not         instructions, excluding merely a uniform resource
              instructions”           transmit a content request from a user to the service          locator (URL) or an internet protocol (IP) address”
                                      provider network”
              [Claim 1]
                                                                                                     Intrinsic Evidence:
              “generating …           Intrinsic Evidence:                                            ʼ925 Patent, Claim 1; Figures 1–7; 7:58–8:43, 5:37–



                                                                         A-7
                              Exhibit A to Joint Claim Construction and Prehearing Statement
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’925
          Claim Term /                  Defendant’s Proposed Construction                           Plaintiff’s Proposed Construction
Term
             Phrase                       Defendant’s Intrinsic Evidence                              Plaintiff’s Intrinsic Evidence
 No.
       controller            ’925 Patent: Claim 1; Figures 1-7; 4:7-4:19; 5:4-14; 5:33-    42, 11:49–12:4
       instructions”         6:7; 7:58-8:9; 13:38-14:17
                                                                                           Unified Patents, Inc. v. Multimedia Content
       [Claim 29]
                             Unified Patents, Inc. v. Multimedia Content Management        Management LLC, IPR2017-01934, Paper 9 (POPR)
                             LLC, IPR2017-01934, Paper 9 (POPR) at Pages 8-14              at Pages 8–14 (PTAB Dec. 14, 2017)
                             (PTAB Dec. 14, 2017)
                                                                                           Unified Patents, Inc. v. Multimedia Content
                             Unified Patents, Inc. v. Multimedia Content Management        Management LLC, IPR2017-01934, Exh. 2001
                             LLC, IPR2017-01934, Paper 10 (Institution Decision) at        (Declaration of Joel R. Williams) at ¶¶ 58–69, 74–83
                             Pages 5, 6, 10 (PTAB Mar. 5, 2018)                            (PTAB Dec. 14, 2017)

 2.    “controller node”     “a single network device that controls the operation of the   “a network-based router or computer located within
                             gateway units”                                                the network and remote from the [gateway unit /
       [Claims 1 and 29]
                                                                                           network element] and that controls the operation of
                                                                                           one or more [gateway units / network elements]”
                             Intrinsic Evidence:
                             ’925 Patent: Claim 1; Claim 23; Figures 1-7; 3:52-60; 5:4-
                             14; 5:22-6:7; 6:28-7:18; 7:43-56; 8:59-9:10; 10:15-65.        Intrinsic Evidence:
                                                                                           ʼ925 Patent, Claim 1; Claim 29; Figures 1–7; 3:55–60
                             Unified Patents, Inc. v. Multimedia Content Management
                             LLC, IPR2017-01934, Paper 9 (POPR) at Pages 13-14
                             (PTAB Dec. 14, 2017)

                             Unified Patents, Inc. v. Multimedia Content Management
                             LLC, IPR2017-01934, Paper 10 (Institution Decision) at
                             Pages 5, 6, 10 (PTAB Mar. 5, 2018)

 3.    “a service provider   “a network between the controller node and the plurality of   “a network that is operated or controlled by a service
       network”              gateway units that is not the public Internet and only        provider to provide regulated access to content
                             includes those network elements operated or controlled by     delivery services for subscribers, but not including


                                                                 A-8
                              Exhibit A to Joint Claim Construction and Prehearing Statement
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’925
          Claim Term /                 Defendant’s Proposed Construction                       Plaintiff’s Proposed Construction
Term
             Phrase                      Defendant’s Intrinsic Evidence                          Plaintiff’s Intrinsic Evidence
 No.
       [Claims 1 and 29]    the service provider”                                     subscriber equipment or a subscriber network”


                            Intrinsic Evidence:                                       Intrinsic Evidence:
                            ’925 Patent: Claim 1; Claim 23; Figures 1-7; 1:30-2:11;   ʼ925 Patent, Claim 1; Claim 29; Figures 1–7; 1:43–48,
                            2:27-29; 3:45-4:6; 4:48-64; 5:4-5:42; 7:27-41; 8:11-35;   1:49–50, 3:67–4:3, 1:38–41
                            8:44-9:10; 13:38-14:40
                                                                                      Unified Patents, Inc. v. Multimedia Content
                            Unified Patents, Inc. v. Multimedia Content Management    Management LLC, IPR2017-01934, Paper 9 (POPR)
                            LLC, IPR2017-01934, Paper 9 (POPR) at Pages 4-8 (PTAB     at Pages 4–8 (PTAB Dec. 14, 2017)
                            Dec. 14, 2017)
                                                                                      Unified Patents, Inc. v. Multimedia Content
                            Unified Patents, Inc. v. Multimedia Content Management    Management LLC, IPR2017-01934, Exh. 2001
                            LLC, IPR2017-01934, Paper 10 (Institution Decision) at    (Declaration of Joel R. Williams) at ¶¶ 47–57 (PTAB
                            Pages 7-13 (PTAB Mar. 5, 2018)                            Dec. 14, 2017)

                            Unified Patents, Inc. v. Multimedia Content Management
                            LLC, IPR2017-01934, Exh. 1003 (Declaration of Dr.
                            Hutchinson) at Pages 124 (PTAB Aug. 11, 2017)

                            Unified Patents, Inc. v. Multimedia Content Management
                            LLC, IPR2017-01934, Exh. 2001 (Declaration of Joel R.
                            Williams) at ¶55, 86, 114, 115, 120‒126 (PTAB Dec. 14,
                            2017)

                            U.S. Patent No. 5,987,611 to Freund

                            U.S. Patent No. 6,516,416 to Gregg et al.

                            U.S. Patent App. Pub. No. 2002/0120577 by Hans et al.


                                                               A-9
                              Exhibit A to Joint Claim Construction and Prehearing Statement
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’925
          Claim Term /                  Defendant’s Proposed Construction                           Plaintiff’s Proposed Construction
Term
             Phrase                       Defendant’s Intrinsic Evidence                              Plaintiff’s Intrinsic Evidence
 No.

                             U.S. Patent No. 8,122,128 File History, 10-26-09 NFOA at
                             2-16

                             U.S. Patent No. 8,122,128 File History, 1-26-10 Response
                             to NFOA at 2-3, 15, 32-36

 4.    “selectively          “transmitting all content requests to take place within the   “a gateway unit, under control of the remotely located
       transmit[ting], by    service provider network in response to the controller        controller node, executes previously received
       the plurality of      instructions’ decision to transmit the content requests”      controller instructions to determine whether to
       network elements,                                                                   transmit a content request from a user or to take other
       [the] content                                                                       action (e.g., deny the content request, redirect the
       requests to the       Intrinsic Evidence:                                           content request, or notify authorities regarding the
       service provider      ’925 Patent: Claim 1; Claim 23; Figures 1-7; 1:30-2:29;       content request)”
       network in            4:48-64; 6:28-46; 8:10-8:35; 10:24-10:56; 13:21-14:40
       accordance with the
       controller            Unified Patents, Inc. v. Multimedia Content Management        Intrinsic Evidence:
       instructions”         LLC, IPR2017-01934, Paper 9 (POPR) at Pages 4-8 (PTAB         ʼ925 Patent, Claim 1; Claim 29; Figures 1–7; 3:34–36;
                             Dec. 14, 2017)                                                8:11–23; 9:6–10; 10:26–11:25; 13:21–37; 14:18–40
       [Claims 1 and 29]
                             Unified Patents, Inc. v. Multimedia Content Management
                             LLC, IPR2017-01934, Paper 10 (Institution Decision) at
                             Pages 7-13 (PTAB Mar. 5, 2018)

                             Unified Patents, Inc. v. Multimedia Content Management
                             LLC, IPR2017-01934, Exh. 1003 (Declaration of Dr.
                             Hutchinson) at Pages 124 (PTAB Aug. 11, 2017)

                             Unified Patents, Inc. v. Multimedia Content Management
                             LLC, IPR2017-01934, Exh. 2001 (Declaration of Joel R.


                                                                A-10
                              Exhibit A to Joint Claim Construction and Prehearing Statement
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’925
          Claim Term /                 Defendant’s Proposed Construction                          Plaintiff’s Proposed Construction
Term
             Phrase                      Defendant’s Intrinsic Evidence                             Plaintiff’s Intrinsic Evidence
 No.
                            Williams) at ¶55, 86, 114, 115, 120‒126 (PTAB Dec. 14,
                            2017)

                            U.S. Patent No. 5,987,611 to Freund

                            U.S. Patent No. 6,516,416 to Gregg et al.

                            U.S. Patent App. Pub. No. 2002/0120577 by Hans et al.

                            U.S. Patent No. 8,122,128 File History, 10-26-09 NFOA at
                            2-16

                            U.S. Patent No. 8,122,128 File History, 1-26-10 Response
                            to NFOA at 2-3, 15, 32-36

 5.    “network elements”   “computer devices within the service provider network”       “a computer device that is located remote from
                                                                                         the controller node, that is under control of the
       [Claims 1 and 29]
                                                                                         controller node, and that is usable by a subscriber to
                            Intrinsic Evidence:                                          perform certain functionality only as permitted by the
                            ’925 Patent: Claim 1; Claim 24; Claim 29; Abstract; Figure   controller node”
                            1; Figure 4; 1:39-41; 7:23-26; 7:27-41

                                                                                         Intrinsic Evidence:
                                                                                         ʼ925 Patent, Claim 1; Claim 29; Figures 1–7; 3:2–13,
                                                                                         4:20–64, 4:12–19

 6.    “gateway unit”       “computer devices that are remote from the controller node   “a computer device that is located within a subscriber
                            and interface with the service provider network and a        premise, remote from the controller node, that is under
       [Claims 40 and 41]
                            subscriber terminal”                                         control of the controller node, and that is usable by a
                                                                                         subscriber to perform certain functionality only as


                                                              A-11
                              Exhibit A to Joint Claim Construction and Prehearing Statement
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’925
          Claim Term /                 Defendant’s Proposed Construction                           Plaintiff’s Proposed Construction
Term
             Phrase                      Defendant’s Intrinsic Evidence                              Plaintiff’s Intrinsic Evidence
 No.
                                                                                          permitted by the controller node”
                            Intrinsic Evidence:
                            ’925 Patent: Claim 1; Claim 23; Figures 1-7; 3:45-65; 4:48-   Intrinsic Evidence:
                            64; 515-21; 5:33-61; 6:47-7:18; 7:42-8:9; 10:24-10:56;        ʼ925 Patent, Claim 29; Claim 40; Claim 41; Figures
                            13:38-14:17                                                   1–7; 1:60–2:11, 4:8–11, 4:20–64, 4:11–19

                                                                                          Unified Patents, Inc. v. Multimedia Content
                                                                                          Management LLC, IPR2017-01934, Paper 9 (POPR)
                                                                                          at Pages 11–12 (PTAB Dec. 14, 2017)

                                                                                          Unified Patents, Inc. v. Multimedia Content
                                                                                          Management LLC, IPR2017-01934, Exh. 2001
                                                                                          (Declaration of Joel R. Williams) at ¶¶ 70–73 (PTAB
                                                                                          Dec. 14, 2017)

 7.    “user-controlled     Plain and ordinary meaning, no construction necessary         “a mode of operation in which the [gateway unit /
       operational mode”                                                                  network element] receives computer-executable
                                                                                          instructions originating from a user device”
       [Claim 36]

                                                                                          Intrinsic Evidence:
                                                                                          ʼ925 Patent, Claim 29; Claim 36; Figures 1–7; 13:1–
                                                                                          15

 8.    “subscriber          Plain and ordinary meaning, no construction necessary         “a system that manages subscriber devices of a service
       management                                                                         provider network, the subscriber management system
       system”                                                                            being part of the service provider network”
       [Claim 25]
                                                                                          Intrinsic Evidence:


                                                              A-12
                              Exhibit A to Joint Claim Construction and Prehearing Statement
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’925
          Claim Term /                  Defendant’s Proposed Construction                           Plaintiff’s Proposed Construction
Term
             Phrase                       Defendant’s Intrinsic Evidence                              Plaintiff’s Intrinsic Evidence
 No.
                                                                                           ʼ925 Patent, Claim 1; Claim 25; Figures 1–7; 7:33–41,
                                                                                           10:15–21

 9.    “authenticate          Plain and ordinary meaning, no construction necessary with   “identifying subscribers or devices that are allowed to
       subscribers or         construction of overlapping terms as proposed above          access a requested service provided by the service
       devices before                                                                      provider network”
       allowing access into
       the service provider
       network”                                                                            Intrinsic Evidence:
                                                                                           ʼ925 Patent, Claim 1; Claim 25; Figures 1–7; 10:15–
       [Claim 25]
                                                                                           21, 4:7–19, 7:33–41, 15:9–30




                                                               A-13
              Exhibit B to Joint Claim Construction and Prehearing Statement—Defendant’s Extrinsic Evidence
               Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
 I.     ’468 Patent

’468
          Claim Term /                                                Defendant’s Proposed Construction
Term
             Phrase                                                    Defendant’s Extrinsic Evidence
 No.
  1.   “to generate          “to create[ing] or bring[ing] into being computer executable instructions that determine whether to transmit or not
       controller            transmit a content request from a user to the service provider network”
       instructions”
       [Claim 1]
                             Extrinsic Evidence:
                             Microsoft Press Computer Dictionary (3rd Edition 1997): Controller - “A device on which other devices rely for
       “generating …         access to a computer subsystem. A disk controller, for example, controls access to one or more disk drives,
       controller            managing physical and logical access to the drive or drives.”
       instructions”
                             Newton’s Telecom Dictionary (15th Edition 1999): Controller - “In the truest sense, a device which controls the
       [Claim 23]            operation of another piece of equipment. In its more common data communications sense, a device between a host
                             and terminals that relays information between them.”

                             The American Heritage Dictionary (4th Edition 2000): Generate - “To bring into being; give rise to”

                             Forthcoming declaration of Tony Wechselberger.

                             Plaintiff’s Opposition to Defendant’s Motion to Dismiss, ECF No. 16 at 4-5.

                             Order Denying Defendant DISH Network Corporation’s Motion to Dismiss, ECF No. 34 at 9-10.

 2.    “a controller node”   “a single network device that controls the operation of the gateway units”
       [Claims 1 and 23]
                             Extrinsic Evidence:
                             Microsoft Press Computer Dictionary (3rd Edition 1997): Controller - “A device on which other devices rely for
                             access to a computer subsystem. A disk controller, for example, controls access to one or more disk drives,
                             managing physical and logical access to the drive or drives.”



                                                                B-1
              Exhibit B to Joint Claim Construction and Prehearing Statement—Defendant’s Extrinsic Evidence
               Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’468
          Claim Term /                                                 Defendant’s Proposed Construction
Term
             Phrase                                                     Defendant’s Extrinsic Evidence
 No.

                             Newton’s Telecom Dictionary (15th Edition 1999): Controller - “In the truest sense, a device which controls the
                             operation of another piece of equipment. In its more common data communications sense, a device between a host
                             and terminals that relays information between them.”

                             Microsoft Press Computer Dictionary (3rd Edition 1997): Node - “1. A junction of some type. 2. In local area
                             networks, a device that is connected to the network and is capable of communicating with other network devices.”

                             The Computer Glossary The Complete Illustrated Dictionary (7th Edition 1995): Node - “(1) In communications, a
                             network junction or connection point (terminal or computer).”

                             Forthcoming declaration of Tony Wechselberger.

                             Order Denying Defendant DISH Network Corporation’s Motion to Dismiss, ECF No. 34 at 9-10.

 3.    “a service provider   “a network between the controller node and the plurality of gateway units that is not the public Internet and only
       network”              includes those network elements operated or controlled by the service provider”
       [Claims 1 and 23]
                             Extrinsic Evidence:
                             Forthcoming declaration of Tony Wechselberger

                             Plaintiff’s Opposition to Defendant’s Motion to Dismiss, ECF No. 16 at 4

                             Order Denying Defendant DISH Network Corporation’s Motion to Dismiss, ECF No. 34 at 9-10

 4.    “selectively          “transmitting all content requests to take place within the service provider network in response to the controller
       transmit[ting, by     instructions’ decision to transmit the content requests”
       the plurality of
       gateway units,] the


                                                                 B-2
              Exhibit B to Joint Claim Construction and Prehearing Statement—Defendant’s Extrinsic Evidence
               Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’468
          Claim Term /                                                 Defendant’s Proposed Construction
Term
             Phrase                                                     Defendant’s Extrinsic Evidence
 No.
       content requests to    Extrinsic Evidence:
       the service provider   Forthcoming declaration of Tony Wechselberger
       network in
       accordance with the    Plaintiff’s Opposition to Defendant’s Motion to Dismiss, ECF No. 16 at 6
       controller
       instructions”          Order Denying Defendant DISH Network Corporation’s Motion to Dismiss, ECF No. 34 at 9-10
       [Claims 1 and 23]


 5.    “gateway units”        “computer devices that are remote from the controller node and interface with the service provider network and a
                              subscriber terminal”
       [Claims 1 and 23]

                              Extrinsic Evidence:
                              Microsoft Press Computer Dictionary (3rd Edition 1997): Gateway - “A device that connects networks using
                              different communications protocols so that information can be passed from one to the other. A gateway both
                              transfers information and converts it to a form compatible with the protocols used by the receiving network.”

                              The Computer Glossary The Complete Illustrated Dictionary (7th Edition 1995): Gateway - “(1) A computer that
                              performs protocol conversion between different types of networks or applications. For example, a gateway can
                              connect a personal computer LAN to a mainframe network. An electronic mail, or messaging, gateway converts
                              messages between two different messaging protocols.”

                              Newton’s Telecom Dictionary (15th Edition 1999): Gateway - “… In data networks, gateways are typically a node
                              on both two networks that connects two otherwise incompatible networks …”

                              Plaintiff’s Opposition to Defendant’s Motion to Dismiss, ECF No. 16 at 5.

                              Order Denying Defendant DISH Network Corporation’s Motion to Dismiss, ECF No. 34 at 9-10.



                                                                 B-3
               Exhibit B to Joint Claim Construction and Prehearing Statement—Defendant’s Extrinsic Evidence
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’468
          Claim Term /                                                 Defendant’s Proposed Construction
Term
             Phrase                                                     Defendant’s Extrinsic Evidence
 No.

 6.    “gateway nodes”        “computer devices that are remote from the controller node and interface with the service provider network and a
                              subscriber terminal”
       [Claim 27]

                              Extrinsic Evidence:
                              Microsoft Press Computer Dictionary (3rd Edition 1997): Gateway - “A device that connects networks using
                              different communications protocols so that information can be passed from one to the other. A gateway both
                              transfers information and converts it to a form compatible with the protocols used by the receiving network.”

                              The Computer Glossary The Complete Illustrated Dictionary (7th Edition 1995): Gateway - “(1) A computer that
                              performs protocol conversion between different types of networks or applications. For example, a gateway can
                              connect a personal computer LAN to a mainframe network. An electronic mail, or messaging, gateway converts
                              messages between two different messaging protocols.”

                              Newton’s Telecom Dictionary (15th Edition 1999): Gateway - “… In data networks, gateways are typically a node
                              on both two networks that connects two otherwise incompatible networks …”

                              Plaintiff’s Opposition to Defendant’s Motion to Dismiss, ECF No. 16 at 5.

                              Order Denying Defendant DISH Network Corporation’s Motion to Dismiss, ECF No. 34 at 9-10.

 7.    “if the gateway unit   Plain and ordinary meaning, no construction necessary with construction of overlapping terms as proposed above
       enters the inactive
       state”                 Extrinsic Evidence:
                              Microsoft Press Computer Dictionary (3rd Edition 1997): State and Status – “The condition at a particular time of
       [Claim 29]
                              any of numerous elements of computing-a device, a communications channel, a network station, a program, a bit, or
                              other element-used to report on or to control computer operations.”

 8.    “registration          Plain and ordinary meaning, no construction necessary


                                                                 B-4
               Exhibit B to Joint Claim Construction and Prehearing Statement—Defendant’s Extrinsic Evidence
                Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’468
          Claim Term /                                                Defendant’s Proposed Construction
Term
             Phrase                                                    Defendant’s Extrinsic Evidence
 No.
       information”          Newton’s Telecom Dictionary (15th Edition 1999): Registration – “The address registration function is the
                             mechanism by which Clients provide address information to the LAN Emulation Server”
       [Claim 33]
 9.    “uniquely”            Plain and ordinary meaning, no construction necessary
       [Claim 24]
                             Extrinsic Evidence:
                             Newton’s Telecom Dictionary (15th Edition 1999): Unique Addressing – “The addressing of a node by using the
                             software-programmable address assigned to each one upon system initialization”

 10.   “further enable the   Plain and ordinary meaning, no construction necessary with construction of overlapping terms as proposed above
       gateway units to
       receive additional
       software”
       [Claim 15]
 11.   “user-controlled      Plain and ordinary meaning, no construction necessary
       operational mode”
       [Claim 30]
 12.   “initial operating    Plain and ordinary meaning, no construction necessary
       parameters”
                             Extrinsic Evidence:
       [Claim 33]
                             Microsoft Press Computer Dictionary (3rd Edition 1997): Parameter – “In programming, a value that is given to a
                             variable, either at the beginning of an operation or before an expression is evaluated by a program. Until the
                             operation is completed, a parameter is effectively treated as a constant value by the program. A parameter can be a
                             text, a number, or an argument name assigned to a value that is passed from one routine to another. Parameters are
                             used as a means of customizing program operation.”




                                                                B-5
              Exhibit B to Joint Claim Construction and Prehearing Statement—Defendant’s Extrinsic Evidence
               Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA


 II.    ’925 Patent

’925
          Claim Term /                                              Defendant’s Proposed Construction
Term
             Phrase                                                  Defendant’s Extrinsic Evidence
 No.
  1.   “to generate        “to create[ing] or bring[ing] into being computer executable instructions that determine whether to transmit or not
       controller          transmit a content request from a user to the service provider network”
       instructions”
                           Extrinsic Evidence:
       [Claim 1]
                           Microsoft Press Computer Dictionary (3rd Edition 1997): Controller - “A device on which other devices rely for
                           access to a computer subsystem. A disk controller, for example, controls access to one or more disk drives,
       “generating …       managing physical and logical access to the drive or drives.”
       controller
       instructions”       Newton’s Telecom Dictionary (15th Edition 1999): Controller - “In the truest sense, a device which controls the
                           operation of another piece of equipment. In its more common data communications sense, a device between a host
       [Claim 29]          and terminals that relays information between them.”

                           The American Heritage Dictionary (4th Edition 2000): Generate - “To bring into being; give rise to”

                           Forthcoming declaration of Tony Wechselberger

                           Plaintiff’s Opposition to Defendant’s Motion to Dismiss, ECF No. 16 at 4-5

                           Order Denying Defendant DISH Network Corporation’s Motion to Dismiss, ECF No. 34 at 9-10

 2.    “controller node”   “a single network device that controls the operation of the gateway units”
       [Claims 1 and 29]
                           Extrinsic Evidence:
                           Microsoft Press Computer Dictionary (3rd Edition 1997): Controller - “A device on which other devices rely for
                           access to a computer subsystem. A disk controller, for example, controls access to one or more disk drives,
                           managing physical and logical access to the drive or drives.”




                                                              B-6
              Exhibit B to Joint Claim Construction and Prehearing Statement—Defendant’s Extrinsic Evidence
               Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’925
          Claim Term /                                                 Defendant’s Proposed Construction
Term
             Phrase                                                     Defendant’s Extrinsic Evidence
 No.
                             Newton’s Telecom Dictionary (15th Edition 1999): Controller - “In the truest sense, a device which controls the
                             operation of another piece of equipment. In its more common data communications sense, a device between a host
                             and terminals that relays information between them.”

                             Microsoft Press Computer Dictionary (3rd Edition 1997): Node - “1. A junction of some type. 2. In local area
                             networks, a device that is connected to the network and is capable of communicating with other network devices.”

                             The Computer Glossary The Complete Illustrated Dictionary (7th Edition 1995): Node - “(1) In communications, a
                             network junction or connection point (terminal or computer).”

                             Forthcoming declaration of Tony Wechselberger

                             Order Denying Defendant DISH Network Corporation’s Motion to Dismiss, ECF No. 34 at 9-10

 3.    “a service provider   “a network between the controller node and the plurality of gateway units that is not the public Internet and only
       network”              includes those network elements operated or controlled by the service provider”
       [Claims 1 and 29]
                             Extrinsic Evidence:
                             Forthcoming declaration of Tony Wechselberger

                             Plaintiff’s Opposition to Defendant’s Motion to Dismiss, ECF No. 16 at 4

                             Order Denying Defendant DISH Network Corporation’s Motion to Dismiss, ECF No. 34 at 9-10

 4.    “selectively          “transmitting all content requests to take place within the service provider network in response to the controller
       transmit[ting], by    instructions’ decision to transmit the content requests”
       the plurality of
       network elements,
       [the] content         Extrinsic Evidence:


                                                                 B-7
              Exhibit B to Joint Claim Construction and Prehearing Statement—Defendant’s Extrinsic Evidence
               Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’925
          Claim Term /                                               Defendant’s Proposed Construction
Term
             Phrase                                                   Defendant’s Extrinsic Evidence
 No.
       requests to the     Forthcoming declaration of Tony Wechselberger
       service provider
       network in          Plaintiff’s Opposition to Defendant’s Motion to Dismiss, ECF No. 16 at 6
       accordance with the
       controller          Order Denying Defendant DISH Network Corporation’s Motion to Dismiss, ECF No. 34 at 9-10
       instructions”
       [Claims 1 and 29]
 5.    “network elements”   “computer devices within the service provider network”
       [Claims 1 and 29]
                            Extrinsic Evidence:
                            Plaintiff’s Opposition to Defendant’s Motion to Dismiss, ECF No. 16 at 5.

                            Order Denying Defendant DISH Network Corporation’s Motion to Dismiss, ECF No. 34 at 9-10.

 6.    “gateway unit”       “computer devices that are remote from the controller node and interface with the service provider network and a
                            subscriber terminal”
       [Claims 40 and 41]

                            Extrinsic Evidence:
                            Microsoft Press Computer Dictionary (3rd Edition 1997): Gateway - “A device that connects networks using
                            different communications protocols so that information can be passed from one to the other. A gateway both
                            transfers information and converts it to a form compatible with the protocols used by the receiving network.”

                            The Computer Glossary The Complete Illustrated Dictionary (7th Edition 1995): Gateway - “(1) A computer that
                            performs protocol conversion between different types of networks or applications. For example, a gateway can
                            connect a personal computer LAN to a mainframe network. An electronic mail, or messaging, gateway converts
                            messages between two different messaging protocols.”




                                                               B-8
              Exhibit B to Joint Claim Construction and Prehearing Statement—Defendant’s Extrinsic Evidence
               Multimedia Content Management LLC v. DISH Network Corporation, Case No. 6:18-cv-00207-ADA
’925
          Claim Term /                                                  Defendant’s Proposed Construction
Term
             Phrase                                                      Defendant’s Extrinsic Evidence
 No.
                              Newton’s Telecom Dictionary (15th Edition 1999): Gateway - “… In data networks, gateways are typically a node
                              on both two networks that connects two otherwise incompatible networks …”

                              Plaintiff’s Opposition to Defendant’s Motion to Dismiss, ECF No. 16 at 5.

                              Order Denying Defendant DISH Network Corporation’s Motion to Dismiss, ECF No. 34 at 9-10

 7.    “user-controlled       Plain and ordinary meaning, no construction necessary
       operational mode”
       [Claim 36]
 8.    “subscriber            Plain and ordinary meaning, no construction necessary
       management
       system”
       [Claim 25]
 9.    “authenticate          Plain and ordinary meaning, no construction necessary with construction of overlapping terms as proposed above
       subscribers or
       devices before
       allowing access into   Extrinsic Evidence:
       the service provider   Newton’s Telecom Dictionary (15th Edition 1999): Authenticate - “… To verify the identity of a user, device, or
       network”               other entity in a computer system, or to verify the integrity of data that have been stored, transmitted, or otherwise
                              exposed to possible unauthorized modification….”
       [Claim 25]
                              Microsoft Press Computer Dictionary (3rd Edition 1997): Authentication - “In a multiuser or network operating
                              system, the process by which the system validates a user’s logon information.”




                                                                  B-9
